Title: From George Washington to John Robinson, 23 October 1754
From: Washington, George
To: Robinson, John



[Williamsburg, 23 October 1754]
To the Speaker of the House of Burgesses. Sir,

Nothing could have given me, and the Officers under my command, greater satisfaction, than to have received the thanks of the House of Burgesses, in so particular and honourable a manner, for our Behaviour in the late unsuccessful Engagement with the French at the Great-Meadows; and we unanimously hope, that our future Conduct in the Service of our Country, may entitle us to a continuance of its approbation. I assure you, Sir, I shall always look upon it as my indispensable duty to endeavour to deserve it.
I was desired, by the Officers of the Virginia Regiment, to offer their grateful thanks for the Honour which has been confered

upon them; and hope the enclosed will be indulgently received, and answer their, and the intended purpose of, Sir, Your most hble Servant,

Go: WashingtonOctob. 23, 1754.

